RENDERED: NOVEMBER 6, 2020; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                     Court of Appeals

                      NO. 2019-CA-1192-MR


ERIC GLEN BECK                                      APPELLANT



         APPEAL FROM MUHLENBERG CIRCUIT COURT
v.          HONORABLE BRIAN WIGGINS, JUDGE
                  ACTION NO. 19-CR-00123



COMMONWEALTH OF KENTUCKY                             APPELLEE


AND                   NO. 2019-CA-1413-MR


STEFFANY L. TEAGUE                                  APPELLANT



         APPEAL FROM MUHLENBERG CIRCUIT COURT
v.          HONORABLE BRIAN WIGGINS, JUDGE
                  ACTION NO. 19-CR-00122



COMMONWEALTH OF KENTUCKY                             APPELLEE
                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, MCNEILL, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Eric Beck and Steffany Teague (hereinafter referred to

collectively as “the appellants”) appeal from orders of the Muhlenberg Circuit

Court which denied their motions to suppress. Finding no error, we affirm.

                   FACTS AND PROCEDURAL HISTORY

             Detective Troy Gibson of the Pennyrile Narcotics Task Force was

contacted by a confidential informant (hereinafter referred to as “CI”) with

information that Treasia Griffin had been using methamphetamine and was buying

it from a house across the street. Detective Gibson picked up the CI in order to try

and make contact with Griffin. Detective Gibson drove the CI to the area of the

residence and dropped him off near the residence. Detective Gibson was

concerned he might be recognized and chose not to get near the Griffin residence

or stay in the immediate area. Detective Gibson then went to a nearby Walmart to

wait for the CI.

             Griffin was not at home so the CI went into the residence across the

street. The occupant of that residence allowed the CI inside. While inside, the CI

saw a methamphetamine pipe laying on the table and a container with apparent

methamphetamine in it. The CI did not buy methamphetamine at that time and

                                        -2-
was not wearing any recording devices. When the CI made contact with Detective

Gibson, he informed the detective of the container of methamphetamine and the

methamphetamine pipe. The CI also informed the detective that a few weeks prior

he witnessed in that same residence a freezer bag containing methamphetamine.

The CI described the residence’s inside and outside layouts to the detective and

described a vehicle parked in the driveway. The CI also indicated there was a man

and a woman present in the residence.

             The next day, Detective Gibson called his dispatch and tried to

discover the names of the people living there, but was unable to. The CI informed

the detective that he believed the name of the man in the residence to be Troy

Donovan. Another detective then drove by the residence to confirm the vehicle

was present and that the outside of the residence looked the way it was described

by the CI. After confirming these details, the detective then went to the county

attorney’s office to fill out an affidavit for a search warrant. After this affidavit

was completed the detective was able to obtain a search warrant.

             The detective then executed the search warrant. The detective

testified that the inside of the residence was as the CI described it. Inside the

residence the detective found 15 grams of methamphetamine, a methamphetamine

pipe, pills, and marijuana. The appellants were present in the house and they were

both arrested. There was no Troy Donovan there. The detective later asked the CI


                                           -3-
about the discrepancy of Mr. Beck being at the residence and not Troy Donovan.

The CI informed the detective that the man he met at the house he called Troy and

was not corrected. The theory at the suppression hearing was either Troy Donovan

was at the residence the day the CI was there, but not there the day the search

warrant was executed, or that the CI mistakenly believed Mr. Beck’s name was

Troy Donovan.

                The appellants later filed motions to suppress the evidence seized due

to false or misleading information in the search warrant affidavit and that the

affidavit lacked probable cause to issue a search warrant. A hearing was held on

June 24, 2019, where Detective Gibson testified about the facts surrounding the

investigation, the obtaining of the search warrant, and the execution of the search

warrant. The trial court denied the motions to suppress orally from the bench. On

July 5, 2019, the trial court entered an order denying the motions. The court held

that there were no intentionally false and misleading statements in the warrant

affidavit and that there was probable cause to issue the search warrant.

                Mr. Beck then entered into a conditional guilty plea in which he

pleaded guilty to first-degree trafficking in a controlled substance,

methamphetamine in an amount of two grams or more.1 Ms. Teague also entered

into a conditional guilty plea in which she pleaded guilty to first-degree trafficking


1
    Kentucky Revised Statutes (“KRS”) 218A.1412(1)(b).

                                             -4-
in a controlled substance, methamphetamine in an amount less than two grams. 2

The appellants reserved their right to appeal the orders denying their motions to

suppress. This appeal followed.

                                      ANALYSIS

               The appellants argue on appeal that there were false and misleading

statements in the affidavit and that the affidavit did not establish probable cause to

issue the search warrant. The appellants also take issue with Detective Gibson

only relying on the CI’s information and taking no steps to independently

investigate the information.

                       Our standard of review of a circuit court’s decision
               on a suppression motion following a hearing is twofold.
               First, the factual findings of the court are conclusive if
               they are supported by substantial evidence. The second
               prong involves a de novo review to determine whether
               the court’s decision is correct as a matter of law.

Stewart v. Commonwealth, 44 S.W.3d 376, 380 (Ky. App. 2000) (footnotes and

citations omitted). When reviewing a motion to suppress, we use the totality of

circumstances analysis set forth in Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317,

76 L. Ed. 2d 527 (1983).

               The task of the issuing magistrate is simply to make a
               practical, common-sense decision whether, given all the
               circumstances set forth in the affidavit before him,
               including the “veracity” and “basis of knowledge” of
               persons supplying hearsay information, there is a fair

2
    KRS 218A.1412(1)(e).

                                           -5-
             probability that contraband or evidence of a crime will be
             found in a particular place. And the duty of a reviewing
             court is simply to ensure that the magistrate had a
             “substantial basis for . . . conclud[ing]” that probable
             cause existed.
Id., 462 U.S. at 238-39, 103 S. Ct. at 2332 (citation omitted). Generally, “a judge is

bound by the four corners of the affidavit when determining whether to issue or

deny a search warrant.” Smith v. Commonwealth, 323 S.W.3d 748, 753 (Ky. App.

2009). An exception to this four-corner rule is if a defendant can show that the

affidavit contained false or misleading statements.

             [W]here the defendant makes a substantial preliminary
             showing that a false statement knowingly and
             intentionally, or with reckless disregard for the truth, was
             included by the affiant in the warrant affidavit, and if the
             allegedly false statement is necessary to the finding of
             probable cause, the Fourth Amendment requires that a
             hearing be held at the defendant’s request. In the event
             that at that hearing the allegation of perjury or reckless
             disregard is established by the defendant by a
             preponderance of the evidence, and, with the affidavit’s
             false material set to one side, the affidavit’s remaining
             content is insufficient to establish probable cause, the
             search warrant must be voided and the fruits of the search
             excluded to the same extent as if probable cause was
             lacking on the face of the affidavit.

Franks v. Delaware, 438 U.S. 154, 155-56, 98 S. Ct. 2674, 2676, 57 L. Ed. 2d 667

(1978).

             Here, the appellants argue that Detective Gibson using the name

“Troy Donovan” in the affidavit was false and misleading because no Troy


                                         -6-
Donovan was found in the house when it was searched. The trial court found this

argument without merit and we agree. Here, there was no evidence that Detective

Gibson intentionally mislead the issuing judge by using the name Troy Donovan.

The evidence presented at the suppression hearing indicated that either the CI truly

believed the man he met the night he entered the residence was named Troy

Donovan and was mistaken, or that the CI met Troy Donovan the night he entered

the residence and Mr. Donovan was not present when the search warrant was

executed.

             The trial court also held that even if it were to remove the name Troy

Donovan from the affidavit, there would still be probable cause to issue the

warrant. Again, we agree with the trial court. The CI relayed information to the

detective that methamphetamine was being sold from the residence at issue, that

methamphetamine was present the night he entered the residence, and that he had

seen methamphetamine in that residence in the past. The CI was also a long-term

informant who had been used by Detective Gibson in the past. All of this

supported the probable cause determination by the issuing judge that contraband or

evidence of a crime would be found in the residence at issue.

             The appellants also take issue with the lack of an independent

investigation by Detective Gibson. For example, there was no evidence that the

detective ran the license plate of the car in the driveway, no follow-up about the


                                         -7-
current owner of the residence aside from calling the detective’s dispatch and

inquiring into ownership, and no surveillance of the residence. In addition, the

detective did not personally witness the CI go into the residence and the CI was not

wearing a video or audio recording device.

             While an independent investigation by the detective could have

provided more evidence to support probable cause and would have been valuable,

Gates, 462 U.S. at 242, 103 S.Ct. at 2334, it was not necessary here.

                    Typically, a bare and uncorroborated tip received
             from a confidential informant, without more, would be
             insufficient to establish probable cause for a search
             warrant. . . . As stated supra, the totality of the
             circumstances test requires a balancing of the relative
             indicia of reliability accompanying an informant’s tip.
             Thus, while a court may question an informant’s motives,
             an “explicit and detailed description of alleged
             wrongdoing, along with a statement that the event was
             observed first-hand, entitles [the informant’s] tip to
             greater weight than might otherwise be the case.”

Lovett v. Commonwealth, 103 S.W.3d 72, 78 (Ky. 2003) (citations omitted). Here,

the CI specifically described the residence and vehicle in the driveway which

allowed the police to drive by, corroborate the location, and get the address, which

was included in the affidavit. The CI also specifically described the drugs in the

residence and where they were located. This was sufficient to meet probable

cause.




                                         -8-
                                   CONCLUSION

             Based on the foregoing, we affirm the judgment of the trial court.

After reviewing the totality of the circumstances in this case it is clear that the

finding of probable cause was supported by substantial evidence.



             ALL CONCUR.



 BRIEFS FOR APPELLANT ERIC                  BRIEFS FOR APPELLEE:
 GLEN BECK:
                                            Daniel Cameron
 Adam Meyer                                 Attorney General of Kentucky
 Assistant Public Advocate
 Department of Public Advocacy              Lauren Lewis
 Frankfort, Kentucky                        Assistant Attorney General
                                            Frankfort, Kentucky
 BRIEF FOR APPELLANT
 STEFFANY L. TEAGUE:

 Molly Mattingly
 Assistant Public Advocate
 Department of Public Advocacy
 Frankfort, Kenutucky




                                          -9-